Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 26, 2021 has been entered.  Claims 1, 7 and 12-14 have been amended.  Claims 6 and 10-11 are canceled.  Currently, claims 1-5, 7-9 and 12-15 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed March 26, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-9 and 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shemesh et al. (US PG Pub 2018/0146870).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) and Shemesh et al. (US PG Pub 2018/0146870).
Regarding claims 1-5, 7, 15, Tu et al. discloses a sensor apparatus configured for measuring a physiological parameter of a subject, comprising: a housing adapted to be worn by the subject (fig. 1); a support structure 10 coupled to and carried by the housing in a location configured between an inside of the housing and skin of the subject when worn (fig. 2), wherein the support structure comprises a flexible structure that includes a contact portion which is adapted to be positioned and biased, via the .

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) and Shemesh et al. (US PG Pub 2018/0146870) as applied to claims 1-5, 7 and 15 above, and further in view of Lynde et al. (US PG Pub 2017/0311849).
Regarding claims 8-9, Tu et al. does not expressly disclose the motion sensor comprises an accelerometer and/or gyroscope, or a plurality of motion sensors.  Lynde et al. teaches to incorporate a plurality of motion sensors (“pulse movement”, “movement of the human” [0006]) such as an accelerometer ([0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional patient motion data from additional motion sensors as taught by Lynde et al. in order to track fitness and health data ([0007]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) and Shemesh et al. (US PG Pub 2018/0146870) as applied to claims 1-5, 7 and 15 above, and further in view of Chung et al. (US PG Pub 2017/0042485).
Regarding claim 12, Tu et al. does not expressly disclose a controller, the controller adapted to activate one or more of the additional sensors in dependence on a signal quality associated with the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) and Shemesh et al. (US PG Pub 2018/0146870) as applied to claims 1-5, 7 and 15 above, and further in view of Tal et al. (US PG Pub 2018/0116534).
Regarding claim 13, Tu et al. does not expressly disclose a controller which is adapted to combine signals from multiple sensors with weighting factors to derive a combined sensor signal.  Tal et al. teaches it is a well-known concept in the art to apply scale factors (i.e. weights) to sensor data to create a composite sensor signal ([0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu et al. with the teachings of Tal et al. in order to provide a combined sensor signal to eliminate the problem of less accurate sensed data ([0026], [0063]), and creating an improved signal to noise ratio ([0069]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US PG Pub 2014/0296734) in view of Vigano’ et al. (US PG Pub 2017/0086519) and Duesterhoft et al. (USPG Pub 2017/0348156) and Shemesh et al. (US PG Pub 2018/0146870) as applied to claims 1-5, 7 and 15 above, and further in view of Ferree et al. (US PG Pub 2017/0312515).
Regarding claim 14, Tu et al. does not expressly disclose a controller adapted to provide an alert to the subject that sensor contact has been lost in dependence on signal characteristics of the motion sensor.  Ferree et al. teaches a device that detects signals from an accelerometer 152 and sends an alert to the user if it has been determined that the data from the accelerometer may not reliably reflect motion because contact has been lost ([0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu et al. to send an alert based on signal characteristics of the motion sensor as taught by Ferree et al. in order to notify the user that the received data is inaccurate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ERICA S LEE/Primary Examiner, Art Unit 3792